 BELL FEDERAL SAVINGS & LOAN ASSN.75Bell Federal Savings and Loan Association of Belle-vue and International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca, Soft Drink Workers,Beer Distributors and Al-lied EmployeesLocal 250. Case 6-CA-7328October 15, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOFINDINGS OFFACT I AND CONCLUSIONS OF LAW1.JURISDICTIONThe Respondent is a savings and loan association withits principal office in Bellevue, Pennsylvania, operating un-der a Federal charter granted on June 8, 1941. During the12-month period preceding the issuance of the complaint,the Respondent's gross volume of business was in excess of$500,000, including at least $50,000 in revenue derivedfrom investments made outside Pennsylvania. The Respon-dent admits, and I conclude, that it is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.On July 16, 1974, Administrative Law Judge Almi-ra Abbot Stevenson issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and the Re-spondent filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adoptsas itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and,it hereby is,dismissed in its entirety. .DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative Law Judge:This case was heard at Pittsburgh, Pennsylvania, on June 6,1974. The charge was filed by the Union and a copy servedon the Respondent on March 7, 1974. The complaint wasissued on April 30, 1974.The issue is whether the Respondent's suspension of Pa-triciaYock on March 1, 1974, for 1 week without pay. wasviolative of Section 8(a)(3) or 8(a)(1) of the National LaborRelations Act, as amended. For the reasons set forth be-low, I conclude that it was not.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the Respondent and the General Coun=sel, I make the following:II.LABORORGANIZATION 'The record shows that the Charging Party-Union is affi-liated with Joint Council 40, chartered by the InternationalBrotherhood of Teamsters. It admits employees to mem-bership and exists for the purpose at least in part of dealingwith employers concerning grievances, labor disputes, wag-es, rates of pay, hours, and working conditions. It has con-tracts with numerous employers. I conclude that the Unionis a labor organization within the meaning of Section 2(5)of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICEA. BackgroundThe Respondent's main savings and loan office is inBellevue, Pennsylvania, with branch offices at Wexfordand McKnight Road. Its president, Albert H. Eckert, islocated in the main office at Bellevue. Six or seven clericalemployees and others are located on the second floor there.On the first floor, there are 12 or so employees, includingtellers, head teller, accounting clerk, and the savings-ser-vice supervisor.Patricia Yock, receptionist-switchboard operator, also ison the first floor. Her unenclosed desk is about 25 to 30feet from the nearest teller's cage. Her duties, as reflectedin her position description and her testimony, include di-recting customers to the appropriate official, employee, ordepartment. She opens savings accounts and receives in-coming mail. Outgoing mail is deposited by employees in abasket near her desk; envelopes containing outgoingchecks are previously sealed, but other envelopes are sealedby Yock with the postage meter. Yock receives all incom-ing telephone calls and connects the caller with the em-ployee or official wanted. When calls come in for PresidentEckert, Yock obtains the name of the caller and announcesit to him, and he tells her whether he will take the call.What Yock says to customers and into the telephone in aconversational tone of voice cannot, I find, be distinctlyThe General Counsel's motion to correct transcript is granted in theabsence of objection. Most of the facts hereinafter found are undisputed.Where accountsvary, Ihave credited the witnesses who appeared to havethe more complete and precise recall of details. those who seemed to givethe most strictly honest, accounts, and those whose accounts accord mostclosely with the probabilities in light of the record as a whole.214 NLRB No. 4 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDheard by others in the lobby.In all instanceswhere incom-ing telephone calls are not completed, Yock takes messageson pink slips and stacks them on her desk where they arepicked up by the employee called or by another for deliv-ery. Yock's savings account, postage meter, and mail deliv-ery duties require her to leave her desk for brief periods ata time;she is also away from her desk during the lunchhour and breaks. While she is absent, other employees an-swer the telephone, including the accounting clerk, Eckert'ssecretary, and the head teller. Those employees also haveaccess to a list of frequently called business numbers whichYock keeps on her desk. Yock was given I day's on-the-jobtraining by the previous receptionist in the techniques ofoperating the switchboard and in her other duties, and shereceived a copy of her position description the first week.Neither indicated that any of her work was confidential,and Yock received no other instructions regarding her du-ties and responsibilities.In December 1973, the Union filed a petition with theNational Labor Relations Board in Case 6-RC-6708 torepresent a unit of the Respondent's clerical employees,and President Eckert contacted Henry Ingram, a partner inthe law firm of Rose, Schmidt and Dixon, to represent theCompany in matters related to the petition. Ingram, whohad represented the Respondent in other labor relationsmatters in the past, obtained Eckert's agreement that, an-other partner, Peter S. Wellington, be the firm's principalcontact with Eckert in connection with the election pro-ceeding. At a meeting between the Union and the Respon-dent on January 8, 1974, a consent-election agreement wasworked out. Ingram signed the agreement for the Compa-ny, and attorney Louis Kushner signed for the Union,The election was held on February 8, 1974. The voteswere counted at the Wexford branch office, at which timeWellington introduced himself for the first time to the sec-retary-treasurer of the Union, Samuel Montani. Montanihad dealt with another partner in the Rose, Schmidt andDixon firm, Anthony Polito, over a period of years as therepresentative of another company, and a good workingrelationship had developed between, them. However, Politowas never involved in the representation of the Respon-dent.As soon as the votes were counted, Montani droppedover to the Bellevue branch office "and let the people onthe first level there, the few that I could see know that wehad won theelection."On February 11, 1974, Yock. (who had signed a unionauthorization card and, along with approximately I I otheremployees, had attended two or three union meetings be-fore the election) received a letter from President Eckertreprimanding her for overstaying the lunch period with agroup of other employees on December 17, 1973, and Jan-uary 31, 1974, and warning 'her of discipline for furtherabuse of the lunch period. Wellington explained that Ec-kert had informed him of his displeasure that four or fiveemployees, including some of the supervisors,. had beenlate returning from lunch on December 17, 1973, but Well-ington advised him to let it goas it'was a first offense.Subsequently, on the day before the election, Eckert saidthe same employees had overstayed the lunch period againon January 31. Upon Wellington's advice, Eckert post-pondtaking any disciplinary action because of the ap-proaching election,but stated his intent to do somethingafter the election"whether we lose or not." Three dayslater,Eckert sent similar letters to the employees and su-pervisors involved,including Yock.B. Immediate Events Leading to Yock's SuspensionOn either February 21 or 28, after the Union was certi-fied,Secretary-TreasurerMontani telephoned attorneyPolito to arrange a meeting with the Respondent's repre-sentative to commence negotiations for a contract. Politoinformed Montani he was not representing Bell, that Well-ington was; and that he would contact Wellington and getin touch with Montani. Wellington thereafter told Politothat Bell was looking for a non-lawyer to handle its negoti-ating; and that as it did not look like the firm would behandling the negotiations, it would not be appropriate todiscuss ameetingwithMontani. Polito conveyedthis in-formation to Montani.On the evening of February 28, Montani held ameetingwith 12 unit employees to formulate demands and elect anegotiating committee and a steward. After this businesswas completed (during which Yock was selectedas a mem-ber of the negotiating committee), Montani expressed hiseagerness to get negotiations under way and his uncertain-ty as to who would represent the Company. He then askedwhether the name Wellington meant anything to the em-ployees, and Yock volunteered that Wellington had calledPresident Eckert four or five times on the telephone thatday. This intelligence upset Montani because he felt Politohad misled him. The next day, March 1, Montani calledPolito and told Polito he knew about Wellington's four orfive telephone calls to Eckert the day before and also knewthat the bank had mailed the law firm a check for a sub-stantial fee.2Montani said this conductwas inconsistentwith Polito's previous assurances that the law firm wouldnot be handling the negotiations, and accused Polito ofmisrepresentation.Angered at being so accused, PolitoconfrontedWellington with Montani's statements.Well-ington explained that the check. had covered services per-formed in connection with the election proceeding; thatBell had now retained a non-lawyer to conduct its negotia-tionswith the Union; and that Bell had retained Welling-ton only as legal counsel on labor matters. As Eckert hadno previous experience dealing with unions, he was fre-quently in telephone communication with Wellington onsuch matters,Wellington said.3Montani did not contacteitherWellington or Eckert in connection with this matter.The same afternoon, Wellington told President Eckertthere had been a serious breach of confidentialityat Bell asthe number of times they communicated was becomingknown to the Union. Eckert's reaction was totakeimmedi-ate steps to cut off the flow of information about the affairs2As indicated below, the record does not reveal the source of Montani'sinformation about this check.7The reason for the rash of telephone calls on February 28 was thatEckert received information that some unit employees had not been invitedto attend the meeting with Montani scheduled for that evening,consideredthis unfair,and discussed with Wellington whether anything could be doneabout it. BELL FEDERAL SAVINGS & LOAN ASSN.of Bell and the law firm. Upon investigation,Eckert con-cluded that three employees could have told about thecheck.As Eckert could not determine which of the threeemployees was responsible,Wellington advised him not todiscipline any of the employees for revealing informationabout the check.However, Eckert's investigation revealedthat it wasYock whowas responsible for telling about histelephone calls from Wellington,and Wellington himselfconfirmed it. Eckert's initial inclination was to dischargeYock.However, he took Wellington's advice that he mere-ly disciplineYockby suspending her for a week withoutpay because her past work record was satisfactory and toavoid a possibly negative effect on the negotiations whichwere coming up. Eckert then discussed the matter withYock's supervisor;had a letter prepared to that effect; anddiscussed the check matter with the two other employeessuspected of the check information disclosure ° in the pres-ence of their supervisors.Thereafter,Eckert sent for Yockand in the presence of her supervisor presented her withthe letter,which gave the following reason for the suspen-sion... . you have breached the confidentiality of your po-sition as receptionist and telephone operator.... you reported to a particular individual the num-ber of times that a professional adviser called me yes-terday afternoon. This is a very serious situation, andIwill not tolerateit inthe future.Yock admitted the disclosure, and commented only, "I wasspecifically asked a question."Six or seven bargaining sessions were held thereafter.Wellington attended only one and that because he was ad-vised that the union lawyer would be there. Wellington alsomet separately with his union counterpart on one occasionto clarify language agreed to at the sessions.At the time ofthe hearing in this case, employees of the Respondent wereon strike.C. ConclusionsThe General Counsel contends that Yock was engagedinprotected concerted activity when she revealed at aunion meeting that President Eckert had received four orfive telephone calls from attorney Wellington that day, andtherefore the Respondent violated Section 8(a)(1) and (3)of the Act when it disciplined her for it. Alternatively, hecontends that President Eckert seized upon Yock's disclo-sure as a pretext to conceal its real motive which was todiscipline a known union adherent for the purpose of dis-couraging activities on behalf of the Union in violation ofSection 8(a)(3) and (1). The Respondent contends that theconduct for which Yock was suspended was not protected° Yock,and the other two suspected employees,Bred],who typed thecheck and DeLisio,who ran itthrough thecheckwriter, all denied revealinginformation about the check.DeLisio and Bred] testifiedthat many employ-ees have access to informationabout checks sent out bythe bank.As foundabove,envelopes containing checks normally are sealed before they areplaced in the outgoing mail basketby Yock's desk.77by the Act, and denies that the suspension was discrimina-torilymotivated or discouraged union activities.Iagree with the Respondent on both issues.Implicit in the General Counsel's alternate theory, whichshall be dealt with first, is the fact that Yock did indeedengage in the conduct ascribed as the reason for her sus-pension,and that she admitted as much to President Ec-kert. In determining Eckert's motive for the disciplinarymeasure, it is of overriding importance that the Respon-dent has not committed any other unfair labor practicesand that thereis nodirect evidence that it was opposed tothe unionization of itsemployees. Moreover,careful con-sideration of the bases advanced by the General Counselfor inferring discriminatorymotive reveals them to bewithout merit.(1)There is no reason to believe that the Respondentinsisted the election be conducted in a unit of all threebranch locations,instead of in a unit of only one branch asthe Union petitioned for, because it wished to disadvan-tage the Union. And, as the General Counsel appears toconcede, the actual result was that the Union won an elec-tion in a unit larger than it originally requested-a distinctadvantage.(2)There is no contention, and no evidence, that Yockand other employees who received the February 11 lettersof reprimand for overstaying lunch periods had not in factdone so. Moreover,Wellington's explanation of the timingof the letters was reasonable and has been credited above.In these circumstances,and inview ofthe absence of anyindication that employees had overstayed the lunch periodin the past,the Respondent was not required,in order toavoid the inference that the February 11 letters were a re-prisal against employees for voting the Union in, to comeforward with evidence that letters like this, had previouslybeen issued.Nor does the record support the statement inthe General Counsel's brief that after all the Respondent isa bank and "The banking industry has, to date, generallynot been subject to organizational activities by labor orga-nizations"; I am not prepared to take any kind of notice ofthat proposition; and even if I did, I could not infer there-from that the Respondent resented the employees' selec-tion of the Union as their bargaining representative.(3) It is not clear what significance the General Counselplaces on Eckert's admitted opinion that it was unfair thatsome of the unit employees were not invited to the Febru-ary 28 meeting with Montani and inquired of his laborcounsel whether there was anything he could do about it. Ican attach no significance to it relative to assessing theRespondent's motive in suspending Yock.(4) I find that there is no probative credible evidence orbasis in all the circumstances for inferring that the Respon-dent was aware of Yock's union advocacy prior to discov-ering the conduct for which it suspended her. She did notstand out, nor was she singled out, as a leading advocateuntil her election to the negotiating committee at the Feb-ruary28 meeting; and the Respondent did not find outabout that until later,as far as we know.(5) It is true that the Respondent had no published ruleagainst the kind of disclosure involved here, and that nei-therYock nor any other employee as far as the recordshows was told before this incident that information re- 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDgarding Eckert's telephone calls was not to be disclosed.Absence of a prior rule is a substantial factor, when consid-ered in a context of other indicia of discriminatory motiva-tion, in finding pretext. However, it is not enough standingalone and without such other indicia to justify such a find-ing, particularly where, as here, the Respondent apparentlydoes not operate on the basis of published rules, but reliesinstead on a practice of admonishing employees after theyhave behaved in a manner considered unacceptable.Accordingly, on the basis of the record as a whole, andparticularly in the absence of other unfair labor practicesor evidence that the Respondent was opposed to the union-ization of its employees, and the candid testimony of Ec-kert and Wellington, which I have credited, regarding thecircumstances surrounding the decision to discipline Yockand the implementation of that decision, I find that Eckertdid so for the reason given by them, and did notsieze onthe incident of the telephone calls as a pretext to disciplinea known union adherent for the purpose of discouragingemployee activity on behalf of the Union.5The remainingissueiswhether, as the Respondent con-tends, President Eckert's telephone conversations with hislegal counsel were confidential information the disclosureof which he had the right to control; or whether, as theGeneral Counsel contends, the information was not confi-dential and Yock had the right under the Act to disclose itto her Union for itsuse infacilitating the establishment ofgood-faith bargaining.Ido not agree with the Respondent's contention thatYock's conduct touched upon any special obligation shehad as a bank-type employee not to reveal informationabout the financial affairs of the Company's depositors .6On the other hand, itseemsplain that President Eckert hada right to rely on Yock, or any other employee covering theswitchboard, not to disclose information about his tele-phone calls, particularly those from his legal -counsel.' Ec-kertwas therefore entitled to consider such conduct asA nserphone of Michigan, Inc., et al,184 NLRB 305 (1970);Murray-OhioMfg. Co.,148 NLRB 1541 (1964), enfd. 358 F.2d 948 (C.A. 6. 1966). and St.LouisCar Company,108 NLRB 1523, 1525 (1954), in which the avowedreasons for disciplinary action were found to be pretextual must be distin-guished on this ground.6Accord:News-Texan, Inc.,174 NLRB 1035 (1969),enfd. 422 F.2d 381(CA. 5, 1970).iThis is not to say that Yock, as a receptionist-switchboard operator. wasor was not a confidential employee for purposes of unit placement or cover-age of the Act. See St.Louis Car Company,supra.breach of trust justifying discipline. Contrary to the Gener-al Counsel's contention, I find that Yock's conduct cannotbe equated with that of employees who use informationobtained at work such as the names and addresses of otheremployees, openly available from timecards, for organiza-tional purposes.8Here, the Union had been certified as thebargaining agent. The Respondent had a duty, inherent initsobligation to bargain, upon request, to provide theUnion with information as to the identity of its bargainin;representative when that information became available.Moreover, it undoubtedly would have done so if the Unionhad made such a request of either President Eckert orWellington, who Polito had informed Montani was theRespondent's legalcounsel. The result of Montani's optingfor a roundabout rather than the direct approach was notthe facilitation of the establishment of a good-faith bar-gaining relationship between the Union and the Employer,but the creation of mischief which tended to impede theestablishment of such a relationship. I find that Yock's im-prudent cooperation with Montani's inauspicious tangen-tial approach to bargaining was not protected by the Act.10Iconclude that the Respondent did not violate Section8(a)(l) or (3) of the Act by disciplining Yock for this con-duct. I shall therefore recommend that the complaint bedismissed.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I herebyissuethe following recommended:ORDER 1'The complaint is dismissed inits entirety.8Cf.Anserphone of Michigan, Inc., et al. supra; Ridgley ManufacturingCompany,207 NLRB 193(1973); Steele Apparel Company, Inc.,172 NLRB903, 912-913 (1968), enfd. 437 F.2d 933 (C.A. 8, 1971).9 SeeTexaco, Inc.,170 NLRB 142, 146 (1968);The Fafnir BearingCompo-ny,146 NLRB 1582, 1585 (1964), enfd. 362 F.2d 716 (C.A. 2, 1968).10Accord:Montgomery Ward & Co., Incorporated,146 NLRB 76, 78-79(1964):American Book-Stratford Press,Inc., 80 NLRB 914, 917, 936 (1948).Texan-News, Inc., supra,andCello-Foil Products, Inc.,171NLRB 1189(1968). cited by the General Counsel, deal with altogether different factualsituations." In the event no exceptions are filed as providedby Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations;be adoptedby theBoard and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.